Name: Regulation (EU) NoÃ 513/2014 of the European Parliament and of the Council of 16Ã April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management and repealing Council Decision 2007/125/JHA
 Type: Regulation
 Subject Matter: EU finance;  social affairs;  cooperation policy;  politics and public safety;  European construction
 Date Published: nan

 20.5.2014 EN Official Journal of the European Union L 150/93 REGULATION (EU) No 513/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 April 2014 establishing, as part of the Internal Security Fund, the instrument for financial support for police cooperation, preventing and combating crime, and crisis management and repealing Council Decision 2007/125/JHA THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 82(1), 84 and 87(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The Unions objective of ensuring a high level of security within an area of freedom, security and justice pursuant to Article 67(3) of the Treaty on the Functioning of the European Union (TFEU) should be achieved, inter alia, through measures to prevent and combat crime as well as through measures for coordination and cooperation between law enforcement authorities and other national authorities of Member States, including with Europol or other relevant Union bodies, and with relevant third countries and international organisations. (2) To achieve this objective, enhanced actions at Union level should be taken to protect people and goods from increasingly transnational threats and to support the work carried out by Member States competent authorities. Terrorism, organised crime, itinerant crime, drug trafficking, corruption, cybercrime, trafficking in human beings and arms, inter alia, continue to challenge the internal security of the Union. (3) The Internal Security Strategy for the European Union (Internal Security Strategy), adopted by the Council in February 2010, constitutes a shared agenda for tackling these common security challenges. The Commission Communication of 22 November 2010 entitled The EU Internal Security Strategy in Action: Five steps toward a more secure Europe translates the strategys principles and guidelines into concrete actions by identifying five strategic objectives: to disrupt international crime networks, to prevent terrorism and address radicalisation and recruitment, to raise levels of security for citizens and businesses in cyberspace, to strengthen security through border management and to increase Europes resilience in the face of crises and disasters. (4) Solidarity among Member States, clarity about the division of tasks, respect for fundamental rights and freedoms and the rule of law, a strong focus on the global perspective and on the link and the necessary coherence with external security should be key principles guiding the implementation of the Internal Security Strategy. (5) To promote the implementation of the Internal Security Strategy and to ensure that it becomes an operational reality, Member States should be provided with adequate Union financial support by setting up and managing an Internal Security Fund (the Fund). (6) The Fund should reflect the need for increased flexibility and simplification while respecting requirements in terms of predictability, and ensuring a fair and transparent distribution of resources to meet the general and specific objectives laid down in this Regulation. (7) Efficiency of measures and quality of spending constitute guiding principles in the implementation of the Fund. Furthermore, the Fund should also be implemented in the most effective and user-friendly manner possible. (8) In times of austerity for Union policies, overcoming economic problems requires renewed flexibility, innovative organisational measures, better use of existing structures, and coordination between the Unions institutions, agencies and national authorities and with third countries. (9) There is a need to maximise the impact of Union funding by mobilising, pooling and leveraging public and private financial resources. (10) The EU policy cycle established by the Council on 8-9 November 2010 aims at tackling the most important serious and organised criminal threats to the Union in a coherent and methodical manner through optimum cooperation between the relevant services. In order to support an effective implementation of this multiannual cycle, funding under the instrument established by this Regulation (the Instrument) should make use of all possible methods of implementation as set out in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (4), including, where appropriate, by indirect management, to ensure the timely and efficient delivery of the activities and projects. (11) Due to the legal particularities applicable to Title V TFEU, it is not possible to establish the Fund as a single financial instrument. The Fund should therefore be established as a comprehensive framework for Union financial support in the field of internal security comprising the Instrument and the instrument for financial support for external borders and visa established by Regulation (EU) No 515/2014 of the European Parliament and of the Council (5). That comprehensive framework should be complemented by Regulation (EU) No 514/2014 of the European Parliament and of the Council (6). (12) Cross-border crime such as human trafficking and exploitation of illegal immigration by criminal organisations may be tackled effectively through police cooperation. (13) The global resources for this Regulation and for Regulation (EU) No 515/2014 jointly lay down the financial envelope for the entire duration of the Fund, which is to constitute the prime reference amount within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (7), for the European Parliament and the Council during the annual budgetary procedure. (14) The European Parliament resolution of 23 October 2013 on organised crime, corruption and money laundering recognised that the fight against organised crime is a European challenge and called for more cooperation between Member States in the law enforcement field, as tackling organised crime effectively is fundamental to protecting the lawful economy from typical criminal activities such as the laundering of the proceeds of crime. (15) Within the comprehensive framework of the Fund, the financial assistance provided under the Instrument should support police cooperation, exchange of and access to information, crime prevention, the fight against cross-border, serious and organised crime including terrorism, corruption, drug trafficking, trafficking in human beings and arms, exploitation of illegal immigration, child sexual exploitation, distribution of child abuse images and child pornography, cybercrime, laundering of the proceeds of crime, the protection of people and critical infrastructure against security-related incidents and the effective management of security-related risks and crises, taking into account common policies (strategies, policy cycles, programmes and action plans), legislation and practical cooperation. (16) Financial assistance in these areas should in particular support actions promoting cross-border joint operations, access to and exchange of information, exchange of best practices, facilitated and secure communication and coordination, training and exchange of staff, analytical, monitoring and evaluation activities, comprehensive threat and risk assessments in accordance with the competencies set out in the TFEU, awareness raising activities, testing and validation of new technology, forensic science research, the acquisition of technical interoperable equipment and cooperation between Member States and relevant Union bodies, including Europol. Financial assistance in these areas should only support actions which are consistent with priorities and initiatives identified at Union level, in particular those that have been endorsed by the European Parliament and the Council. (17) Within the comprehensive framework of the Unions anti-drugs strategy that advocates a balanced approach based on a simultaneous reduction in supply and demand, the financial assistance provided under this Instrument should support all actions aimed at preventing and combating trafficking in drugs (supply reduction), and in particular measures targeting the production, manufacture, extraction, sale, transport, importation and exportation of illegal drugs, including possession and purchase, with a view to engaging in drug trafficking activities. (18) Measures in and in relation to third countries supported through the Instrument should be adopted in synergy and coherence with other actions outside the Union supported through Union external assistance instruments, both geographic and thematic. In particular, in implementing such actions, full coherence should be sought with the principles and general objectives of Union external action and foreign policy related to the country or region in question, democratic principles and values, fundamental liberties and rights, the rule of law and the sovereignty of third countries. The measures should not be intended to support directly development-oriented actions and should complement, when appropriate, the financial assistance provided through external aid instruments. Coherence should also be sought with Union humanitarian policy, in particular as regards the implementation of emergency measures. (19) The Instrument should be implemented in full respect for the rights and principles enshrined in the Charter of Fundamental Rights of the European Union and for the Unions international obligations. (20) Pursuant to Article 3 of the Treaty on European Union (TEU), the Instrument should support activities which ensure the protection of children against violence, abuse, exploitation and neglect. The Instrument should also support safeguards and assistance for child witnesses and victims, in particular those who are unaccompanied or otherwise in need of guardianship. (21) The Instrument should complement and reinforce the activities undertaken to develop cooperation between Europol or other relevant Union bodies and Member States in order to achieve the objectives of the Instrument in the field of police cooperation, preventing and combating crime, and crisis management. This means, inter alia, that, when drawing up their national programmes, Member States should take into account the information database, analytical tools and operational and technical guidelines developed by Europol, in particular the Europol information system (EIS), the Europol Secure Information Exchange Network Application (SIENA) and the EU Serious and Organised Crime Threat Assessment (SOCTA). (22) In order to ensure a uniform implementation of the Fund, the Union budget allocated to the Instrument should be implemented by direct and indirect management in respect of actions of particular interest to the Union (Union actions), emergency assistance and technical assistance, and by shared management in respect of national programmes and actions requiring administrative flexibility. (23) For the resources implemented under shared management, it is necessary to ensure that the Member States national programmes are consistent with Union priorities and objectives. (24) The resources allocated to Member States for implementation through their national programmes should be established in this Regulation and distributed on the basis of clear, objective and measurable criteria. Those criteria should relate to the public goods to be protected by Member States and the degree of their financial capacity to ensure a high level of internal security, such as the size of their population, their territorial size and their gross domestic product. Moreover, since SOCTA of 2013 points out the prevalent importance of sea and air ports as entry points for criminal organisations for trafficking in human beings and illegal commodities, specific vulnerabilities represented by crime routes at these external crossings should be reflected in the distribution of available resources for actions undertaken by Member States through criteria relating to the number of passengers and weight of cargo processed through international air and seaports. (25) To reinforce solidarity and responsibility sharing for common Union policies, strategies and programmes, Member States should be encouraged to use a part of the global resources available for the national programmes to address the strategic Union priorities set out in Annex I to this Regulation. For projects addressing those priorities, the Union contribution to their total eligible cost should be increased to 90 %, in accordance with Regulation (EU) No 514/2014. (26) The ceiling for resources which remain at the disposal of the Union should be complementary to the resources allocated to Member States for the implementation of their national programmes. That will ensure that the Union is able, in a given budget year, to support actions which are of particular interest to the Union, such as studies, testing and validation of new technologies, transnational projects, networking and exchange of best practices, monitoring of the implementation of relevant Union law and Union policies and actions in relation to and in third countries. The actions supported should be in line with the priorities identified in relevant Union strategies, programmes, action plans and risk and threat assessments. (27) In order to contribute to the achievement of the general objective of the Instrument, Member States should ensure that their national programmes include actions addressing all the specific objectives of the Instrument and that the allocation of resources between the objectives is proportionate to the challenges and needs and ensures that the objectives can be met. Where a national programme does not address one of the specific objectives or the allocation is below the minimum percentages set in this Regulation, the Member State concerned should provide a justification within the programme. (28) In order to strengthen the Unions capacity to react immediately to security-related incidents or newly emerging threats to the Union, it should be possible to provide emergency assistance in accordance with the framework set out in Regulation (EU) No 514/2014. (29) Funding from the Union budget should concentrate on activities where Union intervention can bring added value compared with action by Member States alone. As the Union is in a better position than Member States to address cross-border situations and to provide a platform for common approaches, activities eligible for support under this Regulation should contribute in particular to strengthening national and Union capabilities as well as cross-border cooperation and coordination, networking, mutual trust and the exchange of information and best practices. (30) In order to supplement or amend provisions in this Regulation regarding the definition of strategic Union priorities, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amending, adding or deleting strategic Union priorities listed in this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (31) In the application of this Regulation, including the preparation of delegated acts, the Commission should consult experts from all Member States. (32) The Commission should monitor the implementation of the Instrument, in accordance with the relevant provisions of Regulation (EU) No 514/2014, with the aid of key indicators for evaluating results and impacts. The indicators, including relevant baselines, should provide the minimum basis for evaluating the extent to which the objectives of the Instrument have been achieved. (33) In order to measure the achievements of the Fund, common indicators should be established in relation to each specific objective of the Instrument. The measurement of the achievement of the specific objectives by means of common indicators does not render the implementation of actions related to those indicators mandatory. (34) Council Decision 2007/125/JHA (8) should be repealed, subject to the transitional provisions set out in this Regulation. (35) Since the objectives of this Regulation, namely strengthening coordination and cooperation between law enforcement authorities, preventing and combating crime, protecting people and critical infrastructure against security-related incidents and enhancing the capacity of Member States and the Union to manage effectively security-related risks and crises, cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (36) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the TEU and to the TFEU, Denmark is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (37) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the TEU and to the TFEU, and without prejudice to Article 4 of that Protocol, Ireland has notified its wish to take part in the adoption and application of this Regulation. (38) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the TEU and to the TFEU, and without prejudice to Article 4 of that Protocol, the United Kingdom is not taking part in the adoption of this Regulation and is not bound by it or subject to its application. (39) It is appropriate to align the period of application of this Regulation with that of Council Regulation (EU, Euratom) No 1311/2013 (9). Therefore, this Regulation should apply as from 1 January 2014, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Purpose and scope 1. This Regulation establishes the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (the Instrument), as part of the Internal Security Fund (the Fund). Jointly with Regulation (EU) No 515/2014, this Regulation establishes the Fund for the period from 1 January 2014 to 31 December 2020. 2. This Regulation lays down: (a) the objectives, eligible actions and strategic priorities for financial support to be provided under the Instrument; (b) the general framework for the implementation of the eligible actions; (c) the resources made available under the Instrument from 1 January 2014 to 31 December 2020 and their distribution. 3. This Regulation provides for the application of the rules set out in Regulation (EU) No 514/2014. 4. The Instrument shall not apply to matters that are covered by the Justice programme, as set out in Regulation (EU) No 1382/2013 of the European Parliament and of the Council (10). However the Instrument may cover actions which aim at encouraging cooperation between judicial authorities and law enforcement authorities. 5. Synergies, consistency and complementarity shall be sought with other relevant financial instruments of the Union, such as the Union Civil Protection Mechanism, established by Decision No 1313/2013/EU of the European Parliament and of the Council (11), Horizon 2020, established by Regulation (EU) No 1291/2013 of the European Parliament and of the Council (12), the third multiannual programme of Union action in the field of health, established by Regulation (EU) No 282/2014 of the European Parliament and of the Council (13), the European Union Solidarity Fund and the external aid instruments, namely the Instrument for Pre-accession Assistance (IPA II) established by Regulation (EU) No 231/2014 of the European Parliament and of the Council (14), the European Neighbourhood Instrument established by Regulation (EU) No 232/2014 of the European Parliament and of the Council (15), the Development Cooperation Instrument established by Regulation (EU) No 233/2014 of the European Parliament and of the Council (16), the Partnership Instrument for cooperation with third countries established by Regulation (EU) No 234/2014 of the European Parliament and of the Council (17), the European Instrument for Democracy and Human Rights established by Regulation (EU) No 235/2014 of the European Parliament and of the Council (18) and the Instrument contributing to Stability and Peace established by Regulation (EU) No 230/2014 of the European Parliament and of the Council (19). Actions financed under this Regulation shall not receive financial support for the same purpose from other Union financial instruments. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (a) police cooperation means the specific measures and types of cooperation involving all the Member States competent authorities as referred to in Article 87 TFEU; (b) exchange of and access to information means the secure collection, storage, processing, analysis and exchange of information relevant to the authorities as referred to in Article 87 TFEU in relation to the prevention, detection, investigation, and prosecution of criminal offences, in particular cross-border, serious and organised crime; (c) crime prevention means all measures that are intended to reduce or otherwise contribute to reducing crime and citizens feeling of insecurity, as referred to in Article 2(2) of Council Decision 2009/902/JHA (20); (d) organised crime means punishable conduct relating to participation in a criminal organisation, as defined in Council Framework Decision 2008/841/JHA (21); (e) terrorism means any of the intentional acts and offences as defined in Council Framework Decision 2002/475/JHA (22); (f) risk and crisis management means any measure relating to the assessment, prevention, preparedness and consequence management of terrorism, organised crime and other security-related risks; (g) prevention and preparedness means any measure aimed at preventing and/or reducing risks linked to possible terrorist attacks or other security-related incidents; (h) consequence management means the effective coordination of actions taken at national and/or Union level in order to react to and to reduce the impact of the effects of a terrorist attack or any other security-related incident; (i) critical infrastructure means an asset, network, system or part thereof which is essential for the maintenance of vital societal functions, health, safety, security, economic or social well-being of people, and the disruption, breach or destruction of which would have a significant impact in a Member State or in the Union as a result of the failure to maintain those functions; (j) emergency situation means any security-related incident or newly emerging threat which has or may have a significant adverse impact on the security of people in one or more Member States. Article 3 Objectives 1. The general objective of the Instrument shall be to contribute to ensuring a high level of security in the Union. 2. Within the general objective set out in paragraph 1, the Instrument shall contribute  in accordance with the priorities identified in relevant Union strategies, policy cycles, programmes, threat and risk assessments  to the following specific objectives: (a) crime prevention, combating cross-border, serious and organised crime including terrorism, and reinforcing coordination and cooperation between law enforcement authorities and other national authorities of Member States, including with Europol or other relevant Union bodies, and with relevant third countries and international organisations; (b) enhancing the capacity of Member States and the Union for managing effectively security-related risks and crises, and preparing for and protecting people and critical infrastructure against terrorist attacks and other security-related incidents. The achievement of the specific objectives of the Instrument shall be evaluated in accordance with Article 55(2) of Regulation (EU) No 514/2014 using common indicators, as set out in Annex II to this Regulation and programme-specific indicators included in national programmes. 3. To achieve the objectives referred to in paragraphs 1 and 2, the Instrument shall contribute to the following operational objectives: (a) promote and develop measures strengthening Member States capability to prevent crime and combat cross-border, serious and organised crime including terrorism, in particular through public-private partnerships, exchange of information and best practices, access to data, interoperable technologies, comparable statistics, applied criminology, public communication and awareness raising; (b) promote and develop administrative and operational coordination, cooperation, mutual understanding and exchange of information among Member States law enforcement authorities, other national authorities, Europol or other relevant Union bodies and, where appropriate, with third countries and international organisations; (c) promote and develop training schemes, including regarding technical and professional skills and knowledge of obligations relating to respect for human rights and fundamental freedoms, in implementation of European training policies, including through specific Union law enforcement exchange programmes, in order to foster a genuine European judicial and law enforcement culture; (d) promote and develop measures, safeguards, mechanisms and best practices for early identification, protection and support of witnesses and victims of crime, including victims of terrorism, and in particular for child witnesses and victims, especially those who are unaccompanied or otherwise in need of guardianship; (e) measures strengthening Member States administrative and operational capability to protect critical infrastructure in all sectors of economic activity, including through public-private partnerships and improved coordination, cooperation, exchange and dissemination of know-how and experience within the Union and with relevant third countries; (f) secure links and effective coordination between existing sector-specific early warning and crisis cooperation actors at Union and national level, including situation centres in order to enable the quick production of comprehensive and accurate overviews in crisis situations, coordinate response measures and share open, privileged and classified information; (g) measures strengthening the administrative and operational capacity of the Member States and the Union to develop comprehensive threat and risk assessments, which are evidence based and consistent with priorities and initiatives identified at Union level, in particular those that have been endorsed by the European Parliament and the Council, in order to enable the Union to develop integrated approaches based on common and shared appreciations in crisis situations and to enhance mutual understanding of Member States and partner countries various definitions of threat levels. 4. The Instrument shall also contribute to the financing of technical assistance at the initiative of the Member States and the Commission. 5. Actions funded under the Instrument shall be implemented in full respect for fundamental rights and human dignity. In particular, actions shall comply with the provisions of the Charter of Fundamental Rights of the European Union, Union data protection law and the European Convention for the Protection of Human Rights and Fundamental Freedoms (ECHR). In particular, wherever possible, special attention shall be given by Member States when implementing actions to the assistance and protection of vulnerable persons, in particular children and unaccompanied minors. Article 4 Eligible actions under national programmes 1. Within the objectives referred to in Article 3 of this Regulation, in the light of the agreed conclusions of the policy dialogue as provided for in Article 13 of Regulation (EU) No 514/2014 and in accordance with the objectives of the national programme referred to in Article 7 of this Regulation, the Instrument shall support actions in Member States, and in particular those from the following list: (a) actions improving police cooperation and coordination between law enforcement authorities, including with and between relevant Union bodies, in particular Europol and Eurojust, joint investigation teams and any other form of cross-border joint operation, access to and exchange of information and interoperable technologies; (b) projects promoting networking, public-private partnerships, mutual confidence, understanding and learning, the identification, exchange and dissemination of know-how, experience and best practices, information sharing, shared situation awareness and foresight, contingency planning and interoperability; (c) analytical, monitoring and evaluation activities, including studies and threat, risk and impact assessments, which are evidence based and consistent with priorities and initiatives identified at Union level, in particular those that have been endorsed by the European Parliament and the Council; (d) awareness raising, dissemination and communication activities; (e) acquisition, maintenance of Union IT systems and national IT systems contributing to the achievement of the objectives of this Regulation, and/or further upgrading of IT systems and technical equipment, including testing compatibility of systems, secure facilities, infrastructures, related buildings and systems, especially information and communication technology (ICT) systems and their components, including for the purpose of European cooperation on cyber security and cyber crime, notably with the European Cybercrime Centre; (f) exchange, training and education of staff and experts of relevant authorities, including language training and joint exercises or programmes; (g) measures deploying, transferring, testing and validating new methodology or technology, including pilot projects and follow-up measures to Union funded security research projects. 2. Within the objectives referred to in Article 3, the Instrument may also support the following actions in relation to and in third countries: (a) actions improving police cooperation and coordination between law enforcement authorities, including joint investigation teams and any other form of cross-border joint operation, access to and exchange of information and interoperable technologies; (b) networking, mutual confidence, understanding and learning, the identification, exchange and dissemination of know-how, experience and best practices, information sharing, shared situation awareness and foresight, contingency planning and interoperability; (c) exchange, training and education of staff and experts of relevant authorities. The Commission and the Member States, together with the European External Action Service, shall ensure coordination as regards actions in and in relation to third countries, as set out in Article 3(5) of Regulation (EU) No 514/2014. CHAPTER II FINANCIAL AND IMPLEMENTATION FRAMEWORK Article 5 Global resources and implementation 1. The global resources for the implementation of the Instrument shall be EUR 1 004 million in current prices. 2. Annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework. 3. The global resources shall be implemented through the following means: (a) national programmes, in accordance with Article 7; (b) Union actions, in accordance with Article 8; (c) technical assistance, in accordance with Article 9; (d) emergency assistance, in accordance with Article 10. 4. The budget allocated under the Instrument to Union actions referred to in Article 8 of this Regulation, to the technical assistance referred to in Article 9 of this Regulation and to the emergency assistance referred to in Article 10 of this Regulation shall be implemented under direct management and indirect management in accordance, respectively, with points (a) and (c) of Article 58(1) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (23). The budget allocated to the national programmes referred to in Article 7 of this Regulation shall be implemented under shared management in accordance with point (b) of Article 58(1) of Regulation (EU, Euratom) No 966/2012. 5. Without prejudice to the prerogatives of the European Parliament and the Council, the global resources shall be used as follows: (a) EUR 662 million for the national programmes of Member States; (b) EUR 342 million for Union actions, emergency assistance and technical assistance at the initiative of the Commission. 6. Each Member State shall allocate the amounts for national programmes indicated in Annex III as follows: (a) at least 20 % for actions relating to the specific objective referred to in point (a) of the first subparagraph of Article 3(2); and (b) at least 10 % for actions relating to the specific objective referred to in point (b) of the first subparagraph of Article 3(2). Member States may depart from those minimum percentages provided that an explanation is included in the national programmes as to why allocating resources below that level does not jeopardise the achievement of the relevant objective. That explanation will be assessed by the Commission in the context of its approval of national programmes as referred to in Article 7(2). 7. Jointly with the global resources established for Regulation (EU) No 515/2014, the global resources available for the Instrument, as established in paragraph 1 of this Article, constitute the financial envelope for the Fund and serve as the prime reference, within the meaning of point 17 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management, for the European Parliament and the Council during the annual budgetary procedure. Article 6 Resources for eligible actions in the Member States 1. EUR 662 million shall be allocated to the Member States as follows: (a) 30 % in proportion to the size of their total population; (b) 10 % in proportion to the size of their territory; (c) 15 % in proportion to the number of passengers and 10 % to the tons of cargo processed through their international air and sea ports; (d) 35 % in inverse proportion to their gross domestic product (purchasing power standard per inhabitant). 2. The reference figures for the data referred to in paragraph 1 shall be the latest statistics produced by the Commission (Eurostat), on the basis of data provided by Member States in accordance with Union law. The reference date is 30 June 2013. The allocations for national programmes calculated on the basis of the criteria referred to in paragraph 1 are set out in Annex III. Article 7 National programmes 1. The national programme to be prepared under the Instrument and the one to be prepared under Regulation (EU) No 515/2014 shall be proposed to the Commission as one single national programme for the Fund, in accordance with Article 14 of Regulation (EU) No 514/2014. 2. Under the national programmes to be examined and approved by the Commission pursuant to Article 14 of Regulation (EU) No 514/2014, Member States shall, within the objectives referred to in Article 3 of this Regulation, pursue in particular the strategic Union priorities listed in Annex I to this Regulation, taking account of the outcome of the policy dialogue referred to in Article 13 of Regulation (EU) No 514/2014. Member States shall not use more than 8 % of their total allocation under the national programme for the maintenance of Union IT systems and national IT systems contributing to the achievement of the objectives of this Regulation and not more than 8 % for actions in relation to or in third countries which implement the strategic Union priorities listed in Annex I to this Regulation. 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 11 to amend, add or delete strategic Union priorities listed in Annex I to this Regulation. Article 8 Union actions 1. At the Commissions initiative, the Instrument may be used to finance transnational actions or actions of particular interest to the Union (Union actions) concerning the general, specific and operational objectives referred to in Article 3. 2. To be eligible for funding, Union actions shall be consistent with the priorities and initiatives identified at Union level, in particular those that have been endorsed by the European Parliament and the Council, in relevant Union strategies, policy cycles, programmes, threat and risk assessments, and support in particular: (a) preparatory, monitoring, administrative and technical activities, and the development of an evaluation mechanism required to implement the policies on police cooperation, preventing and combating crime, and crisis management; (b) transnational projects involving two or more Member States or at least one Member State and one third-country; (c) analytical, monitoring and evaluation activities, including threat, risk and impact assessments, which are evidence based and consistent with priorities and initiatives identified at Union level, in particular those that have been endorsed by the European Parliament and the Council and projects monitoring the implementation of Union law and Union policy objectives in the Member States; (d) projects promoting networking, public-private partnerships, mutual confidence, understanding and learning, identification and dissemination of best practices and innovative approaches at Union level, training and exchange programmes; (e) projects supporting the development of methodological, notably statistical, tools and methods and common indicators; (f) the acquisition, maintenance and/or further upgrading of technical equipment, expertise, secure facilities, infrastructures, related buildings and systems, especially ICT systems and their components at the Union level, including for the purpose of European cooperation on cyber security and cybercrime, notably the European Cybercrime Centre; (g) projects enhancing awareness of Union policies and objectives among stakeholders and the general public, including corporate communication on the political priorities of the Union; (h) particularly innovative projects developing new methods and/or deploying new technologies with a potential for transferability to other Member States, especially projects aiming at testing and validating the outcome of Union funded security research projects; (i) studies and pilot projects. 3. Within the objectives referred to in Article 3, the Instrument shall also support actions in relation to and in third countries, and in particular the following: (a) actions improving police cooperation and coordination between law enforcement authorities and, where applicable, international organisations, including joint investigation teams and any other form of cross-border joint operation, access to and exchange of information and interoperable technologies; (b) networking, mutual confidence, understanding and learning, identification, exchange and dissemination of know-how, experience and best practice, information sharing, shared situation awareness and foresight, contingency planning and interoperability; (c) acquisition, maintenance, and/or further upgrading of technical equipment, including ICT systems and their components; (d) exchange, training and education of staff and experts of relevant authorities, including language training; (e) awareness raising, dissemination and communication activities; (f) threat, risk and impact assessments; (g) studies and pilot projects. 4. Union actions shall be implemented in accordance with Article 6 of Regulation (EU) No .514/2014. Article 9 Technical assistance 1. At the initiative of and/or on behalf of the Commission, the Instrument may contribute up to EUR 800 000 annually for technical assistance to the Fund, in accordance with Article 9 of Regulation (EU) No .514/2014. 2. At the initiative of a Member State, the Instrument may finance technical assistance activities, in accordance with Article 20 of Regulation (EU) No 514/2014. The amount set aside for technical assistance shall not exceed, for the period 2014-2020, 5 % of the total amount allocated to a Member State plus EUR 200 000. Article 10 Emergency assistance 1. The Instrument shall provide financial assistance to address urgent and specific needs in the event of an emergency situation, as defined in point (j) of Article 2. 2. Emergency assistance shall be implemented in accordance with Articles 6 and 7 of Regulation (EU) No 514/2014. CHAPTER III FINAL PROVISIONS Article 11 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7(3) shall be conferred on the Commission for a period of seven years from 21 May 2014. The Commission shall draw up a report in respect of the delegation of power no later than nine months before the end of the seven-year period. The delegation of power shall be tacitly extended for a period of three years, unless the European Parliament or the Council opposes such extension not later than three months before the end of the seven-year period. 3. The delegation of power referred to in Article 7(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7(3) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 12 Applicability of Regulation (EU) No 514/2014 The provisions of Regulation (EU) No 514/2014 shall apply to the Instrument. Article 13 Repeal Decision 2007/125/JHA is repealed with effect from 1 January 2014. Article 14 Transitional provisions 1. This Regulation shall not affect the continuation or modification, including the total or partial cancellation of the projects until their closure or the financial assistance approved by the Commission on the basis of Decision 2007/125/JHA, or any other legislation applying to that assistance on 31 December 2013. 2. When adopting decisions on co-financing under the Instrument, the Commission shall take account of measures adopted on the basis of Decision 2007/125/JHA before 20 May 2014 which have financial repercussions during the period covered by that co-financing. 3. Sums committed for co-financing approved by the Commission between 1 January 2011 and 31 December 2014 for which the documents required for closure of the operations have not been sent to the Commission by the deadline for submitting the final report shall be automatically decommitted by the Commission by 31 December 2017, giving rise to the repayment of amounts unduly paid. Amounts relating to operations which have been suspended due to legal proceedings or administrative appeals having suspensive effect shall be disregarded in calculating the amount to be automatically decommitted. 4. The Commission shall submit to the European Parliament and the Council, by 31 December 2015, an ex-post evaluation of Decision 2007/125/JHA concerning the period 2007-2013. Article 15 Review The European Parliament and the Council shall, on the basis of a proposal of the Commission, review this Regulation by 30 June 2020. Article 16 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Strasbourg, 16 April 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 299, 4.10.2012, p. 108. (2) OJ C 277, 13.9.2012, p. 23. (3) Position of the European Parliament of 13 March 2014 (not yet published in the Official Journal) and decision of the Council of 14 April 2014. (4) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (5) Regulation (EU) No 515/2014 of the European Parliament and of the Council of 16 April 2014 establishing as part of the Internal Security Fund, the instrument for financial support for external borders and visa and repealing Decision No 574/2007/EC (see page 143 of this Official Journal). (6) Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (see page 112 of this Official Journal). (7) OJ C 373, 20.12.2013, p. 1. (8) Council Decision 2007/125/JHA of 12 February 2007 establishing for the period 2007 to 2013, as part of the General Programme on Security and Safeguarding Liberties, the Specific Programme Prevention of and Fight against Crime (OJ L 58, 24.2.2007, p. 7). (9) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (10) Regulation (EU) No 1382/2013 of the European Parliament and of the Council of 17 December 2013 establishing a Justice Programme for the period 2014 to 2020 (OJ L 354, 28.12.2013, p. 73). (11) Decision No 1313/2013/EU of the European Parliament and of the Council of 17 December 2013 on a Union Civil Protection Mechanism (OJ L 347, 20.12.2013, p. 924). (12) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (13) Regulation (EU) No 282/2014 of the European Parliament and of the Council of 11 March 2014 on the establishment of a third Programme of the Unions action in the field of health (2014-2020) and repealing Decision No 1350/2007/EC (OJ L 86, 21.3.2014, p. 1). (14) Regulation (EU) No 231/2014 of the European Parliament and of the Council of 11 March 2014 establishing an Instrument for Pre-accession Assistance (IPA II) (OJ L 77, 15.3.2014, p. 11). (15) Regulation (EU) No 232/2014 of the European Parliament and of the Council of 11 March 2014 establishing a European Neighbourhood Instrument (OJ L 77, 15.3.2014, p. 27). (16) Regulation (EU) No 233/2014 of the European Parliament and of the Council of 11 March 2014 establishing a financing instrument for development cooperation for the period 2014-2020 (OJ L 77, 15.3.2014, p. 44). (17) Regulation (EU) No 234/2014 of the European Parliament and of the Council of 11 March 2014 establishing a Partnership Instrument for cooperation with third countries (OJ L 77, 15.3.2014, p. 77). (18) Regulation (EU) No 235/2014 of the European Parliament and of the Council of 11 March 2014 establishing a financing instrument for democracy and human rights worldwide (OJ L 77, 15.3.2014, p. 85). (19) Regulation (EU) No 230/2014 of the European Parliament and of the Council of 11 March 2014 establishing an Instrument contributing to Stability and Peace (OJ L 77, 15.3.2014, p. 1). (20) Council Decision 2009/902/JHA of 30 November 2009 setting-up a European Crime Prevention Network (EUCPN) and repealing Decision 2001/427/JHA (OJ L 321, 8.12.2009, p. 44). (21) Council Framework Decision 2008/841/JHA of 24 October 2008 on the fight against organised crime (OJ L 300, 11.11.2008, p. 42). (22) Council Framework Decision 2002/475/JHA of 13 June 2002 on combating terrorism (OJ L 164, 22.6.2002, p. 3). (23) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX I List of strategic Union priorities referred to in Article 7(2)  Measures preventing all types of crime and fighting cross-border, serious and organised crime, in particular projects implementing relevant policy cycles, drug trafficking, trafficking in human beings, sexual exploitation of children and projects identifying and dismantling criminal networks, enhancing capacities to fight corruption, protecting the economy against criminal infiltration and reducing financial incentives by seizing, freezing and confiscating criminal assets.  Measures preventing and combating cybercrime and raising the levels of security for citizens and business in cyberspace, in particular projects building capacities in law enforcement and the judiciary, projects ensuring work with industry to empower and protect citizens, and projects improving capabilities for dealing with cyber attacks.  Measures preventing and combating terrorism and addressing radicalisation and recruitment, in particular projects empowering communities to develop local approaches and prevention policies, projects enabling competent authorities to cut off terrorists from access to funding and materials and follow their transactions, projects protecting the transport of passengers and cargo, and projects enhancing the security of explosives and chemical, biological, radiological and nuclear materials.  Measures designed to raise Member States administrative and operational capability to protect critical infrastructure in all economic sectors including those covered by Council Directive 2008/114/EC (1), in particular projects promoting public-private partnerships in order to build trust and facilitate cooperation, coordination, contingency planning and the exchange and dissemination of information and best practices among public and private actors.  Measures increasing the Unions resilience to crisis and disaster, in particular projects promoting the development of a coherent Union policy on risk management linking threat and risk assessments to decision making, as well as projects supporting an effective and coordinated response to crisis linking up existing sector-specific capabilities, expertise centres and situation awareness centres, including those for health, civil protection and terrorism.  Measures seeking to achieve a closer partnership between the Union and third countries, in particular countries situated on its external borders, and the drawing up and implementation of operational programmes of action for achievement of the above strategic Union priorities. (1) Council Directive 2008/114/EC of 8 December 2008 on the identification and designation of European critical infrastructures and the assessment of the need to improve their protection (OJ L 345, 23.12.2008, p. 75). ANNEX II List of common indicators for the measurement of the specific objectives (a) Preventing and combating cross-border, serious and organised crime including terrorism, and reinforcing coordination and cooperation between law enforcement authorities of Member States and with relevant third countries. (i) Number of joint investigation teams (JITs) and European Multidisciplinary Platform against Criminal Threats (EMPACT) operational projects supported by the Instrument, including the participating Member States and authorities. For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down in sub-categories such as:  leader (Member State),  partners (Member States),  participating authorities,  participating EU Agency (Eurojust, Europol), if applicable. (ii) Number of law enforcement officials trained on cross-border-related topics with the help of the Instrument, and the duration of their training (person days). For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down in sub-categories such as:  by type of crime (referred to in Article 83 TFEU): terrorism, trafficking in human beings and sexual exploitation of women and children; illicit drug trafficking; illicit arms trafficking; money laundering; corruption; counterfeiting of means of payment; computer crime; organised crime; or  by horizontal area of law enforcement: information exchange; operational cooperation; (iii) Number and financial value of projects in the area of crime prevention For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down by type of crime (referred to in Article 83 TFEU): terrorism, trafficking in human beings and sexual exploitation of women and children; illicit drug trafficking; illicit arms trafficking; money laundering; corruption; counterfeiting of means of payment; computer crime; organised crime; (iv) Number of projects supported by the Instrument, aiming to improve law enforcement information exchange which are related to Europol data systems, repositories or communication tools. For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down by type of crime (referred to in Article 83 TFEU): data loaders, extending access to SIENA, projects aiming to improving input to analysis work files etc. (b) Enhancing the capacity of Member States and the Union for managing effectively security-related risks and crises, and preparing for and protecting people and critical infrastructure against terrorist attacks and other security-related incidents. (i) Number and tools put in place and/or further upgraded with the help of the Instrument to facilitate the protection of critical infrastructure by Member States in all sectors of the economy; (ii) Number of projects relating to the assessment and management of risks in the field of internal security supported by the Instrument; (iii) Number of expert meetings, workshops, seminars, conferences, publications, websites and online consultations organised with the help of the Instrument. For the purposes of annual implementation reports, as referred to in Article 54 of Regulation (EU) No 514/2014, this indicator shall be further broken down in sub-categories such as:  relating to critical infrastructure protection; or  relating to risk and crisis management. ANNEX III Figures for national programmes ISF POLICE  Amounts of national programmes MS Population (individuals) Territor (km2) # passengers # tons of cargo GDP/capita (EUR) Allocations (2013) (2012) air (2012) sea (2011) Total air (2012) sea (2011) Total (2012) 30 % 10 % 15 % 10 % 35 % 2014-2020 Number allocation Number allocation Numbers allocation Numbers allocation Number clef allocation AT 8 488 511 3 845 782 83 879 1 321 372 8 196 234 0 8 196 234 3 169 093 219 775 0 219 775 4 651 36 400 16,66 3 822 008 12 162 906 BE 11 183 350 5 066 698 30 528 480 917 8 573 821 0 8 573 821 3 315 088 1 068 434 232 789 000 233 857 434 4 948 770 34 000 17,84 4 091 797 17 903 270 BG 7 282 041 3 299 182 110 900 1 747 038 1 705 825 0 1 705 825 659 561 18 536 25 185 000 25 203 536 533 344 5 400 112,33 25 763 168 32 002 293 CH CY 862 011 390 540 9 251 145 734 1 587 211 107 000 1 694 211 655 071 28 934 6 564 000 6 592 934 139 516 20 500 29,59 6 786 396 8 117 257 CZ 10 516 125 4 764 407 78 866 1 242 401 3 689 113 0 3 689 113 1 426 404 58 642 0 58 642 1 241 14 500 41,83 9 594 559 17 029 012 DE 82 020 688 37 160 068 357 137 5 626 095 66 232 970 1 146 000 67 378 970 26 052 237 4 448 191 296 037 000 300 485 191 6 358 712 32 299 18,78 4 307 288 79 504 401 DK EE 1 286 479 582 849 45 227 712 475 466 960 61 000 527 960 204 137 23 760 48 479 000 48 502 760 1 026 390 12 700 47,76 10 954 418 13 480 269 ES 46 006 414 20 843 540 505 991 7 971 031 24 450 017 3 591 000 28 041 017 10 842 125 592 192 398 332 000 398 924 192 8 441 827 22 700 26,72 6 128 683 54 227 207 FI 5 426 674 2 458 594 338 432 5 331 428 3 725 547 250 000 3 975 547 1 537 155 195 622 115 452 000 115 647 622 2 447 275 35 600 17,04 3 907 896 15 682 348 FR 65 633 194 29 735 595 632 834 9 969 228 48 440 037 906 000 49 346 037 19 079 761 1 767 360 322 251 000 324 018 360 6 856 709 31 100 19,50 4 473 348 70 114 640 GR 11 290 067 5 115 047 131 957 2 078 760 5 992 242 66 000 6 058 242 2 342 434 72 187 135 314 000 135 386 187 2 864 972 17 200 35,27 8 088 437 20 489 650 HR 4 398 150 1 992 614 87 661 1 380 951 4 526 664 5 000 4 531 664 1 752 179 6 915 21 862 000 21 868 915 462 779 10 300 58,89 13 506 904 19 095 426 HU 9 906 000 4 487 985 93 024 1 465 432 1 327 200 0 1 327 200 513 165 61 855 0 61 855 1 309 9 800 61,90 14 196 032 20 663 922 IE 4 582 769 2 076 257 69 797 1 099 534 3 139 829 0 3 139 829 1 214 022 113 409 45 078 000 45 191 409 956 317 35 700 16,99 3 896 950 9 243 080 IS IT 59 394 207 26 908 977 301 336 4 747 041 21 435 519 1 754 000 23 189 519 8 966 282 844 974 499 885 000 500 729 974 10 596 188 25 700 23,60 5 413 273 56 631 761 LI LT 2 971 905 1 346 443 65 300 1 028 692 504 461 0 504 461 195 051 15 425 42 661 000 42 676 425 903 096 11 000 55,15 12 647 374 16 120 656 LU 537 039 243 309 2 586 40 738 365 944 0 365 944 141 493 615 287 0 615 287 13 020 83 600 7,26 1 664 128 2 102 689 LV 2 017 526 914 055 64 562 1 017 066 1 465 671 676 000 2 141 671 828 082 31 460 67 016 000 67 047 460 1 418 824 10 900 55,65 12 763 405 16 941 431 MT 421 230 190 841 316 4 978 335 863 0 335 863 129 862 16 513 5 578 000 5 594 513 118 388 16 300 37,21 8 535 037 8 979 107 NL 16 779 575 7 602 108 41 540 654 399 23 172 904 0 23 172 904 8 959 858 1 563 499 491 695 000 493 258 499 10 438 081 35 800 16,94 3 886 065 31 540 510 NO PL 38 533 299 17 457 791 312 679 4 925 731 4 219 070 9 000 4 228 070 1 634 793 68 306 57 738 000 57 806 306 1 223 267 9 900 61,27 14 052 637 39 294 220 PT 10 487 289 4 751 342 92 212 1 452 643 5 534 972 0 5 534 972 2 140 110 116 259 67 507 000 67 623 259 1 431 008 15 600 38,88 8 918 020 18 693 124 RO 21 305 097 9 652 429 238 391 3 755 444 1 239 298 0 1 239 298 479 177 28 523 38 918 000 38 946 523 824 166 6 200 97,84 22 438 889 37 150 105 SE 9 555 893 4 329 367 438 576 6 909 023 5 757 921 1 320 000 7 077 921 2 736 695 144 369 181 636 000 181 780 369 3 846 742 43 000 14,11 3 235 375 21 057 201 SI 2 058 821 932 764 20 273 319 367 513 394 0 513 394 198 505 9 015 16 198 000 16 207 015 342 964 17 200 35,27 8 088 437 9 882 037 SK 5 410 836 2 451 419 49 036 772 480 330 166 0 330 166 127 659 20 894 0 20 894 442 13 200 45,95 10 539 478 13 891 478 UK Total 438 355 190 198 600 000 4 202 290 66 200 000 246 928 853 9 891 000 256 819 853 99 300 000 12 150 336 3 116 175 000 3 128 325 336 66 200 000 606 599 1 010 231 700 000 662 000 000 Budget allocation share 198 600 000 66 200 000 99 300 000 66 200 000 231 700 000 662 000 000